DETAILED ACTION
Status of Claims
In the response filed July 27, 2022, Applicant amended claims 1, 8, and 15.  Claims 5, 6, 12, 13, 19, and 20 were previously canceled. Claims 21-26 were added. Claims 1-4, 7-11, 14-18, and 21-26 are pending in the current application. 


Response to Arguments
Applicant’s arguments with respect to the rejection under 35 U.S.C. 101 have been considered but are not persuasive First, Applicant asserts that the claimed subject matter overcome a problem arising in a post-Internet environment analogous to DDR because the claims are directed to a solution for the problem of delivering replacement advertisement to content devices in an environment where content is continuously being streamed, which could lead to missed replacement opportunities. Examiner respectfully disagrees. Unlike the situation in DDR Holdings, Applicants do not identify a problem particular to computer networks or the Internet that the claimed invention allegedly overcomes, i.e., the claimed invention does not address problems unique to the Internet (i.e., rooted in computer technology).  Steps that merely recite advertising placement opportunities are not a problem that is unique to the Internet. Second, Applicant asserts that the claimed invention integrates the alleged abstract idea into a practical application because the claimed invention effects an improvement in the field of digital content modification, i.e., improves the functioning of a computer or another technology or technical field. Examiner respectfully disagrees.  Overall, the claimed invention is not directed toward a technological improvement but to targeted advertising by replacement advertisement that meet a confidence threshold.  Regarding Applicant’s comparison of PTAB decision, the claims will be analyzed using  2019 Revised Patent SME Guidance.  As stated by Applicant, PTAB decisions are not binding. Finally, Applicant asserts that the claims include limitations that amount to significantly more than the abstract idea because the claims exhibit an improvement over conventional computer functionality.  As stated above the claims are directed to advertising placement using a predetermined threshold. The rejection is maintained. 
Applicant’s arguments with respect to the rejection under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7-11, 14-18, and 21-26 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 1-4, 7-11, 14-18, and 21-26 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine and process.
 Although claims 1-4, 7-11, 14-18, and 21-26 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 1-4, 7-11, 14-18, and 21-26 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. No. 4, 50-57 (Jan. 7, 2019)).
The identified limitations of independent claim 1 (representative of independent claims 8 and 15) recite:
causing, by a content-management system, a first replacement advertisement segment to be transmitted to a content-presentation device for output by the content-presentation device in place of a modifiable advertisement segment of a linear sequence of content segments in connection with performing a content-replacement operation at a modification start-time which corresponds to a start of the modifiable advertisement segment; 
based on receiving the re-evaluation request, determining, by the content-management system, whether the content-presentation device should output a second replacement advertisement segment instead of the first replacement advertisement segment; 
determining, by the content-management system based on an amount of time remaining before the modification start-time and historic download speed data for the content-presentation device, a probability of the content-presentation device being able to receive the second replacement advertisement segment before the modification start-time; 
determining, by the content-management system, that the probability satisfies a threshold condition; 
making, by the content-management system, a transmission decision based on whether the probability satisfies the threshold condition and the determining that the content-presentation device should output the second replacement advertisement segment instead of the first replacement advertisement segment
The identified limitations recite determining whether to select and display a first or second replacement advertisement segment based on satisfying probability threshold condition, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., computing system) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.   Thus, the claimed invention is directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional element recites:
 prior to the content-replacement operation, receiving, by the content-management system and from the content-presentation device, a re-evaluation request;
wherein the transmission decision is to cause transmission of the second replacement advertisement segment to the content-presentation device when the probability satisfies the threshold condition, and 
wherein the transmission decision is to forgo the transmission of the second replacement advertisement segment to the content-presentation device when the probability does not satisfy the threshold condition
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of receiving a reevaluation request and transmitting and advertisement segment based on the probability threshold. The computing system in the steps is recited at a high-level of generality (i.e., as a generic computing system performing a generic computer function of receiving a reevaluation request and transmitting and advertisement segment based on the probability threshold) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-4, 7, 9-11, 14, 16-18, and 21-26 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. For example, claims 2, 4, 9, 11, 16, and 18 recites replacement of an advertisement based on determining remaining impression and updating the remaining the impressions (advertising). Claims 3, 10, and 17 recite determining revenue associated with replacement advertisement segments (advertising). Claims 7 and 14 recite determining advertising replacement based on probability of various advertising factors such as scheduling and download speed (advertising).  
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps of the claimed invention, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (see independent claims: computing system  to execute receiving a reevaluation request and transmitting and advertisement segment based on the probability threshold). MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 1-4, 7-11, 14-18, and 21-26, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 2-4, 7, 9-11, 14, 16-18, and 21-26 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.



		
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 7-9, 11, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Narayan et al. (US 2020/0034874 A1) in view of Li et al. (US 2011/0196733 A1) in further view of Kilar et al. (US 2012/0110615 A1).

Regarding claims 1, 8, and 15, Narayan discloses a method comprising: 
causing, by a content-management system, a first replacement advertisement segment to be transmitted to a content-presentation device for output by the content-presentation device in place of a modifiable advertisement segment of a linear sequence of content segments in connection with performing a content-replacement operation at a modification start-time which corresponds to a start of the modifiable advertisement segment (Paragraph [0052]: when the user visits a webpage containing an advertisement slot on her computer system and the computer system receives a request for an advertisement to render in this advertisement slot….As the advertisement--containing the default advertisement--collects and returns engagement data to the computer system in real-time, the computer system can pass these engagement data into an intent model to estimate a predicted set of interactions between the user and the advertisement….the computer system can then implement methods and techniques described above to select a second advertisement specifying a target set of interactions matched to this predicted intent of the user and then return this second advertisement to the user's computing device for insertion into the advertisement slot in replacement of the default advertisement); 
prior to the content-replacement operation, receiving, by the content- management system and from the content-presentation device, a re-evaluation request (Paragraph [0054]: as the visual element collects additional engagement data and returns these engagement data to the computer system, the computer system can repeat the foregoing process to: reevaluate the user's intent based on a large corpus of engagement data collected during this session).
Narayan discloses the limitations above. Narayan does not explicitly disclose:
based on receiving the re-evaluation request, determining, by the content-management system, whether the content-presentation device should output a second replacement advertisement segment instead of the first replacement advertisement segment;
determining, by the content-management system based on an amount of time remaining before the modification start-time and historic download speed data for the content-presentation device, a probability of the content-presentation device being able to receive the second replacement advertisement segment before the modification start-time;
determining, by the content-management system, that the probability satisfies a threshold condition; 
making, by the content-management system, a transmission decision based on whether the probability satisfies the threshold condition and the determining that the content-presentation device should output the second replacement advertisement segment instead of the first replacement advertisement segment, wherein the transmission decision is to cause transmission of the second replacement advertisement segment to the content-presentation device when the probability satisfies the threshold condition, and wherein the transmission decision is to forgo the transmission of the second replacement advertisement segment to the content-presentation device when the probability does not satisfy the threshold condition.
Li teaches:
based on receiving the re-evaluation request, determining, by the content-management system, whether the content-presentation device should output a second replacement advertisement segment instead of the first replacement advertisement segment (Fig. 1;Paragraphs [0038]: method 100 may rank a group of online advertisements. The online advertisements may be discrete communication devices utilized to help inform the public about products and services. Advertising system 200 may apply processing block 110 to arrange the group of online advertisements according to their relative status so that each advertisement has a position relative to other advertisements in the group and [0102]: FIG. 6 is a flow diagram illustrating a method 600 to utilize a confidence metric to select an advertisement randomly within promotion set 310 to move from promotion set 310 to separation queue 308. In general, advertising system 200 may determine a confidence value for each advertisement, translate that confidence value into a probability value, and weight each advertisement according to its probability value).
Kilar teaches:
determining, by the content-management system based on an amount of time remaining before the modification start-time and historic download speed data for the content-presentation device, a probability of the content-presentation device being able to receive the second replacement advertisement segment before the modification start-time (Fig. 3F; Paragraph [0123]: FIG. 3F is a diagram illustrating how the media program player 304 can receive media program segments and targeted advertisements while accounting for changes in available presentation throughput and the media program bit rate. If the presentation throughput were to remain above a minimum threshold for high quality playback, the media program player 304 simply requests the segments that together comprise the high resolution version of the media program );
determining, by the content-management system, that the probability satisfies a threshold condition (Paragraph [0123]: If the presentation throughput were to remain above a minimum threshold for high quality playback, the media program player 304 simply requests the segments that together comprise the high resolution version of the media program, as shown in the top portion of FIG. 3F. This would include the first six segments of the media program (PS1V1-PS6V1) 322-1 through 322-6 followed by the two segments of an advertisement (AS1V1-AS2V1) 328-1 through 328-2, then the next segments of the media program (PS7V1-PS10V1) 322-7 through 322-10. However, if the presentation throughput minimum required to play the media program (at time t.sub.1, for example), the present invention instead retrieves different versions of the advertisement so that playback can continue ); 
making, by the content-management system, a transmission decision based on whether the probability satisfies the threshold condition and the determining that the content-presentation device should output the second replacement advertisement segment instead of the first replacement advertisement segment, wherein the transmission decision is to cause transmission of the second replacement advertisement segment to the content-presentation device when the probability satisfies the threshold condition, and wherein the transmission decision is to forgo the transmission of the second replacement advertisement segment to the content-presentation device when the probability does not satisfy the threshold condition (Paragraph [0123]: For example, as shown in FIG. 3F, after time t.sub.1, the media program player 304 requests segments ASIV1, PS7V2, and PS8V2, which are advertisement and media program segments of lower size and resolution that can be adequately transmitted over the communication channel and presented by the media program player 304. When the presentation throughput increases above the minimum necessary to play the media program, the next segments requested by the media program player 304 are the higher bandwidth versions of the media program PS9V1, PS10V1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Narayan to disclose based on receiving the re-evaluation request, determining, by the content-management system, whether the content-presentation device should output a second replacement advertisement segment instead of the first replacement advertisement segment as taught by Li because it would have effectively improved the type of advertisement sent to the user device.  Narayan discloses select a second advertisement based on a confidence threshold specifying a target set of interactions matched to this predicted intent of the user and then return this second advertisement to the user's computing device for insertion into the advertisement slot in replacement of the default advertisement, all prior to the user scrolling down the webpage to the advertisement (Narayan Paragraph [0052]). Using the optimizing advertisement selection in contextual advertising systems of Li would optimizes computer selection of low performance ranked messages and high performance ranked messages for display (Li Abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Narayan, in view of Li, to disclose determining, by the content-management system, that the probability satisfies a threshold condition; making, by the content-management system, a transmission decision based on whether the probability satisfies the threshold condition and the determining that the content-presentation device should output the second replacement advertisement segment instead of the first replacement advertisement segment, wherein the transmission decision is to cause transmission of the second replacement advertisement segment to the content-presentation device when the probability satisfies the threshold condition, and wherein the transmission decision is to forgo the transmission of the second replacement advertisement segment to the content-presentation device when the probability does not satisfy the threshold condition as taught by Kilar because it would have effectively improved the type of advertisement sent to the user device.  Narayan, in view of Li, discloses select a second advertisement based on a confidence threshold specifying a target set of interactions matched to this predicted intent of the user and then return this second advertisement to the user's computing device for insertion into the advertisement slot in replacement of the default advertisement, all prior to the user scrolling down the webpage to the advertisement (Narayan Paragraph [0052]). Using the method and apparatus for permitting user interruption of an advertisement and the substitution of alternate advertisement version of Kilar would provide an advertisement segment that is more targeted to the user.
Regarding claims 2, 9, and 16, Narayan discloses wherein determining whether the content-presentation device should output the second replacement advertisement segment instead of the first replacement advertisement segment comprises: 
determining that at least one impression is remaining for the second replacement advertisement segment (Paragraph [0066]); and 
based on determining that at least one impression is remaining, selecting the second replacement advertisement segment (Paragraph [0066]).
Regarding claims 4, 11, and 18, Narayan discloses: 
prior to receiving the re-evaluation request, determining that another content-presentation device that is scheduled to output the second replacement advertisement segment is unable to output the second replacement advertisement segment (Paragraph [0066]); and 
updating a number of impressions remaining for the second replacement advertisement segment (Paragraph [0066]).
Regarding claims 7 and 14, Narayan discloses wherein determining the probability comprises determining the probability based on historic timing deviations from a broadcast schedule for the modifiable advertisement segment (Paragraph [0021]).
Regarding claims 21, 23, and 25, Narayan discloses wherein the re-evaluation request is received by the content-management system subsequent to the content-management system transmitting the first replacement advertisement segment to the content-presentation device (Paragraph [0054]).
Regarding claims 22, 24, and 26, Narayan discloses further comprising: prior to the content-replacement operation and subsequent to receiving the re-evaluation request, receiving, by the content-management system and from the content-presentation device, a second re-evaluation request (Paragraph [0054]).

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Narayan et al. (US 2020/0034874 A1) in view of Li et al. (US 2011/0196733 A1) in further view of Kilar et al. (US 2012/0110615 A1) in further view of Zinger et al. (US 2014/0129325 A1).

Regarding claims 3, 10, and 17, Narayan, in view of Li and Kilar, does not explicitly disclose:
 wherein a first revenue associated with the first replacement advertisement segment is less than a second revenue associated with the second replacement advertisement segment.
Zinger teaches:
wherein a first revenue associated with the first replacement advertisement segment is less than a second revenue associated with the second replacement advertisement segment (Paragraphs [0077] and [0079]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Narayan, in view of Li and Kilar, to disclose a first revenue associated with the first replacement advertisement segment is less than a second revenue associated with the second replacement advertisement segment as taught by Zinger because it would have effectively improved the content distribution to the consumer mobile device. Narayan, in view of Li and Kilar, discloses serving the second advertisement, in the advertising campaign, to the user in response to the predicted set of interactions anticipating the target outcome (Narayan Abstract). Using the method and system for advertisement replacement of Zinger would increase the revenue generated from advertisements by displacing the advertisement with the lowest probability of generating revenue and replacing it with the advertisement with highest probability of generating revenue.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3681